Exhibit 10.43

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

 

This Sixth Amendment to Credit Agreement and Consent (the “Amendment”) is made
as of March 10, 2010 among the undersigned, Smart Business Advisory and
Consulting, LLC a Delaware limited liability company (the “Existing Borrower”),
Smart Business Holdings, Inc., a Delaware corporation (the “Parent”), Bank of
Montreal (“BMO”), individually and as Administrative Agent (BMO being referred
to herein in such capacity as the “Administrative Agent”), the other Lenders
currently party to the Credit Agreement (together with BMO, collectively
referred to herein as the “Lenders”), the Guarantors party hereto, and LECG,
LLC, a California limited liability company (the “New Borrower,” and together
with the Existing Borrower, collectively referred to herein as the “Borrowers”).

 

PRELIMINARY STATEMENTS

 

A.            The Existing Borrower, the Parent, the Administrative Agent and
the Lenders entered into a Credit Agreement dated as of May 15, 2007 (as
heretofore amended, the “Credit Agreement”).  All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.

 

B.            The Parent, LECG Corporation, a Delaware corporation (the
“LECGC”), Red Sox Acquisition LLC, a Delaware limited liability company
(“Surviving Merger Sub”) and certain other parties entered into an Agreement and
Plan of Merger dated as of August 17, 2009 (as heretofore amended, the “Merger
Agreement”), pursuant to which (i) the Parent will be merged with and into the
Surviving Merger Sub with the Surviving Merger Sub surviving the merger,
(ii) immediately thereafter LECGC will transfer all of the issued and
outstanding capital stock of the Surviving Merger Sub to the New Borrower so
that the Surviving Merger Sub becomes a direct subsidiary of the New Borrower
and the Existing Borrower becomes a direct subsidiary of the Surviving Merger
Sub, and (iii) the Surviving Merger Sub will change its name to Smart Business
Holdings, LLC (collectively, the “LECG Merger”).

 

C.            The Existing Borrower has requested that the Lenders (i) consent
to the LECG Merger, (ii) amend certain provisions to the Credit Agreement, and
(iii) add the New Borrower as a Borrower under the Credit Agreement, and the
Lenders are willing to do so under the terms and conditions set forth in this
Amendment.

 

D.            The Borrowers acknowledge and agree that the principal amount of
the Obligations as of the Sixth Amendment Effective Date is $40,759,740
($39,887,500 in Term Loans and $872,240 in BMO Hedge Termination Payment), and
such amount (together with interest and fees thereon) is justly and truly owing
by the Existing Borrower without defense, offset or counterclaim.

 

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                CONSENT.

 

Section 1.01.               The Existing Borrower has requested that the Lenders
consent to the LECG Merger.  Accordingly, subject to the satisfaction of the
conditions precedent set forth in Section 6 below, the Administrative Agent and
the Lenders hereby consent to the LECG Merger.

 

SECTION 2.                AMENDMENTS.

 

Subject to satisfaction of the conditions precedent set forth in Section 6
hereof, the Credit Agreement is hereby amended as follows:

 

Section 2.01.               The defined terms “Base Rate” and “Adjusted LIBOR”
appearing in Section 1.4 of the Credit Agreement are hereby amended in their
entireties and as so amended shall be restated to read as follows:

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, (c) 3.0% and (d) the LIBOR Quoted Rate
for such day plus 1.50%.  As used herein, the term “LIBOR Quoted Rate” means,
for any day, the rate per annum equal to the quotient of (i) the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a one-month interest period
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on
such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage.

 

2

--------------------------------------------------------------------------------


 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, the greater of
(a) 2.0% per annum and (b) a rate per annum rate determined in accordance with
the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

 

Section 2.02.               Section 1.8 of the Credit Agreement is hereby
amended in its entirety and as so amended shall be restated to read as follows:

 

Section 1.8.           Maturity of Loans; Scheduled Payments of Term B Loans and
BMO Hedge Termination Payment.  The Borrowers shall make principal payments on
the Term B Loans and the BMO Hedge Termination Payment in installments on the
last day of each March, June, September, and December in each year with the
amount of each such principal installment to equal the amount set forth in
Column B below shown opposite of the relevant due date as set forth in Column A
below:

 

COLUMN A

 

COLUMN B

 

PAYMENT DATE

 

SCHEDULED PAYMENTS

 

Sixth Amendment Effective Date

 

$

3,500,000

 

06/30/2010

 

$

3,000,000

 

09/30/2010

 

$

3,000,000

 

12/31/2010

 

$

3,000,000

 

 

, it being agreed that a final payment composed of all principal and interest
not sooner paid on the Term B Loans and the BMO Hedge Termination Payment shall
be due and payable on March 31, 2011, the final maturity for each of the Term B
Loans and the BMO Hedge Termination Payment.  Each such principal payment shall
be applied to the Term B Loans and the BMO Hedge Termination Payment on a
ratable basis based on the outstanding principal amounts thereof, and each such
principal payment of the Term B Loans shall be applied to the Lenders holding
the Term B Loans pro rata based upon their Term B Loan Percentages.

 

Section 2.03.               Sections 1.9(b)(ii), 1.9(b)(iii), 1.9(b)(iv) and
1.9(b)(v) shall be amended in their entirety and as so amended shall be restated
to read as follows:

 

(ii)   If after the Sixth Amendment Effective Date the Parent, any Borrower or
Subsidiary shall issue new equity securities (whether common or preferred stock
or otherwise), other than (A) equity securities issued in connection with the
exercise of employee stock options or pursuant to an employee stock incentive
plan, (B) capital stock of the Parent the Net Cash Proceeds of which are used in
whole or in part to finance a Permitted Acquisition, (C) capital stock issued to
the

 

3

--------------------------------------------------------------------------------


 

seller of an Acquired Business in connection with a Permitted Acquisition,
(D) capital stock of the Parent the Net Cash Proceeds of which are used to
finance redemptions of equity interests owned by managers of Parent, any
Borrower or Subsidiary upon termination of employment to the extent permitted by
Section 8.12(c) hereof, and (E) capital stock of the Parent the Net Cash
Proceeds of which are used to finance Capital Expenditures, the Borrowers shall
promptly notify the Administrative Agent of the estimated Net Cash Proceeds of
such issuance to be received by or for the account of Parent, such Borrower or
Subsidiary in respect thereof.  Promptly upon receipt by the Parent, such
Borrower or Subsidiary of Net Cash Proceeds of such issuance, the Borrowers
shall prepay the Obligations in an aggregate amount equal to 50% of the amount
of such Net Cash Proceeds.  The amount of each of such prepayment shall be
applied ratably to the outstanding Term B Loans and BMO Hedge Termination
Payment based upon the outstanding principal amounts thereof until paid in
full.  The Borrowers acknowledge that their performance hereunder shall not
limit the rights and remedies of the Lenders for any breach of Section 8.11
(Maintenance of Subsidiaries) or Section 9.1(i) (Change of Control) hereof or
any other terms of the Loan Documents.

 

(iii)   If after the Sixth Amendment Effective Date, the Parent, any Borrower or
Subsidiary shall issue any Indebtedness for Borrowed Money, other than
Indebtedness for Borrowed Money permitted by Section 8.7 hereof, the Borrowers
shall promptly notify the Administrative Agent of the estimated Net Cash
Proceeds of such issuance to be received by or for the account of the Parent,
such Borrower or Subsidiary in respect thereof.  Promptly upon receipt by the
Parent, such Borrower or Subsidiary of Net Cash Proceeds of such issuance, the
Borrowers shall prepay the Obligations in an aggregate amount equal to 100% of
the amount of such Net Cash Proceeds.  The amount of each of such prepayment
shall be applied ratably to the outstanding Term B Loans and BMO Hedge
Termination Payment based upon the outstanding principal amounts thereof until
paid in full.  The Borrowers acknowledge that their performance hereunder shall
not limit the rights and remedies of the Lenders for any breach of Section 8.7
hereof or any other terms of the Loan Documents.

 

(iv)   If after the Sixth Amendment Effective Date, the Parent, any Borrower or
Subsidiary shall issue any Subordinated Debt (other than Permitted Subordinated
Debt), the Borrowers shall promptly notify the Administrative Agent of the
estimated Net Cash Proceeds of such issuance to be received by or for the
account of the Parent, such Borrower or Subsidiary in respect thereof.  Promptly
upon receipt by the Parent, such Borrower or Subsidiary of Net Cash Proceeds of
such issuance, the Borrowers shall prepay the Obligations in an aggregate amount
equal to 100% of the amount of such Net Cash Proceeds.  The amount of each of
such prepayment shall be applied ratably to the outstanding Term B Loans and BMO
Hedge Termination Payment based upon the outstanding principal amounts thereof
until paid in full.  The Borrowers acknowledges that

 

4

--------------------------------------------------------------------------------


 

their performance hereunder shall not limit the rights and remedies of the
Lenders for any breach of Section 8.7 hereof or any other terms of the Loan
Documents.

 

(v)   Within five (5) Business Days after each Payment Date set forth in Column
A below, the Borrowers shall prepay the Obligations by an amount equal to the
amount by which their aggregate unrestricted cash balances exceed the Threshold
Amount set forth in Column B below:

 

COLUMN A

 

COLUMN B

 

PAYMENT DATE

 

THRESHOLD AMOUNT

 

03/31/2010

 

$

15,000,000

 

06/30/2010

 

$

15,000,000

 

09/30/2010

 

$

17,000,000

 

12/31/2010

 

$

20,000,000

 

 

The amount of each such prepayment shall be applied ratably to the outstanding
Term B Loans and BMO Hedge Termination Payment based upon the outstanding
principal amounts thereof until paid in full.  In calculating the amount of
prepayment to be made under this paragraph, quarterly cash balance will be
pro-forma for the amortization payment due in such quarter and include any tax
refund proceeds received in such quarter but exclude the net proceeds of any
subsequent issuance of equity by the Parent or issuance of Permitted
Subordinated Debt by any Borrower or the Parent (if any).  Cash balance on each
Payment Date will be reflective of only ordinary course payments being made, and
will preclude any prepayments or other non-ordinary course disbursements
reducing such cash balance.

 

Section 2.04.               Section 5.1 of the Credit Agreement is hereby
amended by adding new defined terms which read as follows:

 

“Existing Borrower” means Smart Business Advisory and Consulting, LLC, a
Delaware limited liability company.

 

“LECGC” means LECG Corporation, a Delaware corporation.

 

“LECG Merger” means (i) on or about the Sixth Amendment Effective Date, the
Parent will be merged with and into the Surviving Merger Sub with the Surviving
Merger Sub surviving the merger, (ii) immediately thereafter LECGC will transfer
all of the issued and outstanding capital stock of the Surviving Merger Sub to
the New Borrower so that the Surviving Merger Sub becomes a direct subsidiary of
the New Borrower and the Existing Borrower becomes a direct subsidiary of the
Surviving Merger Sub, and (iii) the Surviving Merger Sub will change its name to
Smart Business Holdings, LLC.

 

5

--------------------------------------------------------------------------------


 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
August 17, 2009, as amended, by and among the Parent, LECGC and certain other
parties thereto.

 

“New Borrower” means LECG, LLC, a California limited liability company.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)           the Acquired Business is in an Eligible Line of Business;

 

(b)           the Acquisition shall not be a Hostile Acquisition;

 

(c)           the Borrowers shall have notified the Administrative Agent and
Lenders not less than 10 Business Days prior to any such Acquisition;

 

(e)           the Acquisition, when taken together with all other Permitted
Acquisitions after the Sixth Amendment Effective Date, shall not result in the
addition of more than ten (10) partners;

 

(f)            if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrowers shall have complied with the
requirements of Section 4 hereof in connection therewith;

 

(g)           after giving effect to the Acquisition and any Credit Event in
connection therewith, no Default or Event of Default shall exist, including with
respect to the financial covenants contained in Section 8.22 hereof on a pro
forma basis; and

 

(h)           any cash portion of the Total Consideration paid by the Borrowers
in connection with the Acquisition shall consist solely of Net Cash Proceeds
from the issuance of equity by the Parent or the issuance of Permitted
Subordinated Debt by any Borrower and/or the Parent, in each case after the
Sixth Amendment Effective Date.

 

“Permitted Subordinated Debt” means Indebtedness for Borrowed Money of the
Borrowers or the Parent incurred after the Sixth Amendment Effective Date, in a
principal amount not to exceed $10,000,000 in the aggregate

 

6

--------------------------------------------------------------------------------


 

at any time outstanding, that (i) is subordinated to the Obligations, Hedging
Liability and Funds Transfer and Deposit Account Liability on terms reasonably
acceptable to the Required Lenders, (ii) has a maturity date later than
March 31, 2011, (iii) does not provide for any cash payment (whether for
principal, interest or otherwise) until the Obligations have been paid in full
in cash, and (iv) contains other terms reasonably acceptable to the Required
Lenders.

 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement and
Consent dated as of March 10, 2010, by and among the Borrowers, the Parent, the
Guarantors party thereto, the Lenders and the Administrative Agent.

 

“Sixth Amendment Effective Date” means the date upon which the Sixth Amendment
becomes effective pursuant to its terms.

 

“Surviving Merger Sub” means Red Sox Acquisition LLC, a Delaware limited
liability company.

 

Section 2.05.               The following defined terms appearing in Section 5.1
of the Credit Agreement are hereby amended in their entireties and as so amended
shall be restated to read as follows:

 

“Applicable Margin” means (i) for Base Rate Loans, a rate per annum equal to
6.50%, and (ii) for Eurodollar Loans, a rate per annum equal to 7.50%.

 

“Borrower” or “Borrowers” means and includes the Existing Borrower and the New
Borrower.

 

“Change of Control” means any of (a) the acquisition after the Sixth Amendment
Effective Date by any “person” or “group” (as such terms are used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) at
any time of beneficial ownership of 40% or more of the outstanding capital stock
or other equity interests of the Parent on a fully-diluted basis, (b) the
failure of individuals who are members of the board of directors (or similar
governing body) of the Parent on the Sixth Amendment Effective Date (together
with any new or replacement directors whose initial nomination for election was
approved by a majority of the directors who were either directors on the Sixth
Amendment Effective Date or previously so approved) to constitute a majority of
the board of directors (or similar governing body) of the Parent, (c) the
failure of the Parent at any time to maintain beneficial ownership of 100% of
the outstanding capital stock or other equity interests of the Borrowers on a
fully-diluted basis or (d) any “Change of Control” (or words of like import), as
defined in any agreement or indenture relating to any issue of Indebtedness for
Borrowed Money of Parent, any Borrower or any Subsidiary shall occur.

 

7

--------------------------------------------------------------------------------


 

“EBITDA” means, with reference to any period (each, a “Test Period”), Net Income
for such Test Period plus the sum of all amounts deducted in arriving at such
Net Income amount in respect of (a) Interest Expense for such Test Period,
(b) federal, state or foreign income tax expense for such Test Period,
(c) depreciation of fixed assets and amortization of intangible assets for such
Test Period, (d) non-cash stock-based compensation expenses and non-cash
impairment charges incurred during such Test Period, (e) goodwill impairment
charges incurred during such Test Period, (f) amortization of signing,
performance or retention bonuses paid during such Test Period, (g) expenses
incurred during such Test Period in connection with the LECG Merger in an
aggregate amount not to exceed $6,000,000, (h) non-recurring non-cash
restructuring, integration or severance charges or expenses incurred during such
Test Period, (i) non-recurring cash restructuring, integration or severance
charges or expenses incurred during such Test Period (including such expenses in
an aggregate amount not to exceed $7,500,000 after the Sixth Amendment Effective
Date), and (j) all amounts paid to FTI Consulting, Inc. or other agents engaged
or retained by or on behalf of the Administrative Agent or the Lenders during
such Test Period, minus the sum of all amounts included in such Net Income
amount in respect of extraordinary gains and non-cash gains realized during such
Test Period and, minus cash used during such Test Period for payment of
multi-year signing, performance or retention bonuses (whether or not such
amounts were included in arriving at Net Income).  Notwithstanding the
foregoing, EBITDA for (A) the fiscal quarter of the Parent ended December 31,
2009 shall be $7,929,631, (B) the fiscal quarter of the Parent ended
September 30, 2009 shall be $4,690,429 and (C) the fiscal quarter of the Parent
ended June 30, 2009 shall be $5,036,816.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all payments
of principal made or to be made during such period with respect to Indebtedness
for Borrowed Money of the Parent and its Subsidiaries other than mandatory
prepayments made in accordance with Section 1.9(b) of this Agreement,
(b) Interest Expense for such period payable or paid in cash, (c) federal, state
or foreign income taxes, or Tax Distributions with respect thereto, paid or
payable in cash by the Parent and its Subsidiaries during such period, and
(d) payments permitted by Section 8.12(c) hereof made during such period.

 

“Parent” means Smart Business Holdings, Inc., a Delaware corporation until the
consummation of the Merger and after consummation of the Merger, Parent means
LECGC.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Parent and its Subsidiaries at such time other than the Indebtedness for
Borrowed Money evidenced by the Parent Subordinated Notes or the Permitted
Subordinated Debt, and (b) all Indebtedness for Borrowed Money of any other
Person which is directly or indirectly guaranteed by the Parent or any of its

 

8

--------------------------------------------------------------------------------


 

Subsidiaries or which the Parent or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which the Parent or any of its Subsidiaries has otherwise assured a creditor
against loss.

 

Section 2.06.               Each of the defined terms “Interest Expense”, “Net
Income”, “Subsidiary” and “Total Funded Debt/EBITDA Ratio” appearing in
Section 5.1 of the Credit Agreement shall be and hereby is amended by deleting
reference to “the Borrower” wherever it appears in such definitions and
inserting in its place reference to “the Parent”.

 

Section 2.07              Section 6.6 of the Credit Agreement shall be and
hereby is amended and restated to read in its entirety as follows:

 

Section 6.6.           No Material Adverse Change.  Since December 31, 2008
(with respect to the Existing Borrower) or December 31, 2009 (with respect to
LECGC and the New Borrower), or, if later, the date of the most recent audited
financial statements delivered pursuant to Section 8.5(b) hereof (whichever is
later), there has been no change in the condition (financial or otherwise) or
business prospects of the Parent, any Borrower or Subsidiary except those
occurring in the ordinary course of business, none of which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

Section 2.08.               Section 8.7 of the Credit Agreement is hereby
amended by (i) amending and restating clause (e) therein and (ii) adding thereto
new clauses (i) and (j), in each case to read as follows:

 

(e)           intercompany advances from time to time owing by any Subsidiary to
any Borrower or another Subsidiary or by any Borrower to one of its Subsidiaries
in the ordinary course of business; provided, any such intercompany advances by
the Borrowers and Guarantors to their Subsidiaries that are not Guarantors
hereunder shall only be permitted if: (A) proceeds from such intercompany
advances are used solely for expenses incurred in the ordinary course of
business then due or to become due within 10 Business Days from such
intercompany advance, (B) the amount of any intercompany advance shall not
exceed ordinary course expenses then due or to become due within 10 Business
Days from such intercompany advance, and (C) all such intercompany advances,
when taken together with any investments permitted by Section 8.9(f) hereof and
net of any repayments, shall not exceed $10,000,000 in the aggregate from the
Sixth Amendment Effective Date through March 31, 2011;

 

(i)            Permitted Subordinated Debt; and

 

(j)            indebtedness of the New Borrower arising under certain letters of
credit issued by Bank of America, N.A. not to exceed $1,810,000 in the aggregate
at any one time.

 

9

--------------------------------------------------------------------------------


 

Section 2.09.              Section 8.8 of the Credit Agreement is hereby amended
by a new clause (h) thereto to read as follows:

 

(h)           Liens in favor of Bank of America, N.A. on cash of the New
Borrower to collateralize the indebtedness permitted by Section 8.7(j) hereof;
provided, that the amount of cash subject to such Liens shall not exceed 115% of
the outstanding face amount of the letters of credit permitted by
Section 8.7(j).

 

Section 2.10.              Clauses (f) and (h) of Section 8.9 of the Credit
Agreement are hereby amended in their entirety and as so amended shall be
restated to read as follows:

 

(f)            the Parent’s or any Borrower’s investments from time to time in
its Subsidiaries, and investments made from time to time by a Subsidiary in or
more of its Subsidiaries; provided, that any investments by the Borrowers and
Guarantors to their Subsidiaries that are not Guarantors hereunder shall only be
permitted if: (A) proceeds from such investments are used solely for expenses
incurred in the ordinary course of business then due or to become due within 10
Business Days from such investment, (B) the amount of any investment shall not
exceed ordinary course expenses then due or to become due within 10 Business
Days from such investment, and (C) all such investments, when taken together
with any investments permitted by Section 8.7(e) hereof and net of any dividends
and other distributions to any Borrower or Guarantor, shall not exceed
$10,000,000 in the aggregate from the Sixth Amendment Effective Date through
March 31, 2011;

 

(h)           Permitted Acquisitions; and

 

Section 2.11.              Clauses (b) and (e) of Section 8.12 of the Credit
Agreement are hereby amended in their entirety and as so amended shall be
restated to read as follows:

 

(b)           the making of non-cash or “PIK” dividends or distributions on
shares of preferred stock issued or sold by any Borrower or Parent and owned by
Great Hill;

 

(e)           so long as no Default or Event of Default shall exist or result
therefrom, the purchase, repurchase or redemption of shares of common stock
issued by any Borrower or the Parent (including but not limited to shares issued
to employees of the Parent, the Borrowers and their Subsidiaries relating to any
stock compensation program) in an aggregate amount that does not exceed $250,000
during any fiscal year of the Borrowers.

 

Section 2.12.              Section 8.21 of the Credit Agreement is hereby
amended in its entirety and as so amended shall be restated to read as follows:

 

Section 8.21.        Domestic EBITDA; Cash.  (a)  Domestic EBITDA.  Each
Borrower shall maintain its business such that not less than 60% of the EBITDA

 

10

--------------------------------------------------------------------------------


 

of the Parent and its Subsidiaries in any 12 consecutive calendar month period
(commencing with the 12 consecutive calendar month period ending March 31, 2010)
is attributable to the Parent and its Domestic Subsidiaries (excluding any of
their respective Foreign Subsidiaries).

 

(b)  Cash.  As of the last day of each calendar month of the Parent (subject to
Section 8.26(a) hereof), none of the Parent nor any Borrower shall, nor shall
they permit any Subsidiary to, maintain cash in accounts not subject to a
perfected first priority lien in favor of the Administrative Agent, including
accounts maintained by Subsidiaries which are not guarantors hereunder, in an
amount greater than $8,000,000 in the aggregate; provided, that it shall not be
an Event of Default hereunder if such default is remedied within ten
(10) Business Days after the end of such calendar month.

 

Section 2.13.              Section 8.22 of the Credit Agreement is hereby
amended in its entirety and as so amended shall read as follows:

 

(a)           Total Funded Debt/EBITDA Ratio.  As of the last day of each fiscal
quarter of the Parent ending during the relevant period set forth below, the
Borrowers shall not permit the Total Funded Debt/EBITDA Ratio to be greater than
the corresponding ratio set forth opposite such period below:

 

PERIOD(S) ENDING

 

TOTAL FUNDED
DEBT/EBITDA RATIO SHALL
NOT BE GREATER THAN:

 

 

 

 

 

3/31/10

 

3.40 to 1.0

 

 

 

 

 

6/30/10

 

3.20 to 1.0

 

 

 

 

 

9/30/10

 

2.90 to 1.0

 

 

 

 

 

12/31/10

 

2.80 to 1.0

 

 

 

 

 

3/31/11

 

2.25 to 1.0

 

 

(b)           Fixed Charge Coverage Ratio.  As of the last day of each fiscal
quarter of the Parent specified below, the Borrowers shall maintain a ratio of
(i) EBITDA for the period set forth below (each, a “Compliance Period”), less
Capital Expenditures (excluding integration-related Capital Expenditures) for
such Compliance Period, to (ii) Fixed Charges for the Compliance Period set
forth below of not less than the corresponding ratio set forth opposite such
Compliance Period below:

 

11

--------------------------------------------------------------------------------


 

COMPLIANCE PERIOD ENDED

 

FIXED CHARGE COVERAGE RATIO
SHALL NOT BE LESS THAN:

 

 

 

 

 

Four Fiscal Quarters Ended 3/31/10

 

1.0 to 1.0

 

 

 

 

 

Four Fiscal Quarters Ended 6/30/10

 

0.80 to 1.0

 

 

 

 

 

Four Fiscal Quarters Ended 9/30/10

 

0.65 to 1.0

 

 

 

 

 

Four Fiscal Quarters Ended 12/31/10

 

0.50 to 1.0

 

 

 

 

 

Four Fiscal Quarters Ended 3/31/11

 

0.90 to 1.0

 

 

(c)           Minimum EBITDA.  The Borrowers shall at all times, maintain EBITDA
as of the last day of each fiscal quarter specified below, for the period
specified below, in an amount not less than the amount set forth opposite such
period below:

 

PERIOD

 

MINIMUM REQUIRED
AMOUNT

 

 

 

 

 

Four Fiscal Quarters Ended 3/31/10

 

$

11,500,000

 

 

 

 

 

Four Fiscal Quarters Ended 6/30/10

 

$

11,000,000

 

 

 

 

 

Four Fiscal Quarters Ended 9/30/10

 

$

11,500,000

 

 

 

 

 

Four Fiscal Quarters Ended 12/31/10

 

$

10,500,000

 

 

 

 

 

Four Fiscal Quarters Ended 3/31/11

 

$

16,500,000

 

 

(d)           Capital Expenditures.  The Borrowers shall not, nor shall they
permit any Subsidiary to, incur Capital Expenditures (excluding
integration-related Capital Expenditures) in an amount in excess of $3,000,000
in the aggregate in any fiscal year.

 

(e)           Rental Expense.  The Borrowers shall not, nor shall they permit
any Subsidiary to, incur rental expense in an amount in excess of $5,000,000 in
the aggregate in any fiscal quarter.

 

(f)            Balance Sheet Cash.  As the last day of each fiscal quarter of
the Parent, the Borrowers shall maintain unrestricted cash on their consolidated
balance sheet in an amount of at least $6,000,000 in the aggregate.

 

Section 2.12.              Section 8.23 of the Credit Agreement shall be amended
in its entirety and as so amended shall be restated to read as follows:

 

12

--------------------------------------------------------------------------------


 

Section 8.23.  The Borrowers shall cause Great Hill to deliver to the
Administrative Agent an agreement in form and substance acceptable to the
Administrative Agent including an agreement where Great Hill agrees not sell,
pledge, encumber or otherwise dispose any shares of preferred stock or common
stock issued or sold by Parent to Great Hill until the Obligations have been
repaid in full in cash.

 

Section 2.13.              Section 8.25 of the Credit Agreement shall be amended
in its entirety and as so amended shall be restated to read as follows:

 

Section 8.25.  Provision of Cash Flow Forecasts.  On or prior to the 3rd day of
every other calendar week (commencing with the first full calendar week after
the Sixth Amendment Effective Date), the Borrowers shall deliver to the
Administrative Agent and the Lenders a thirteen (13) week cash flow forecast
which shall include, but not be limited to, reconciliation (except in the case
of the first such cash flow forecast provided pursuant to the terms hereof) to
such thirteen (13) week cash flow forecast previously delivered to the
Administrative Agent and the Lenders as specified by the Administrative Agent.

 

Section 2.14.              Section 8.26 of the Credit Agreement shall be amended
in its entirety and as so amended shall be restated to read as follows:

 

Section 8.26.  Deposit Accounts; Stock Certificates.  (a) Not later than 30 days
after the Sixth Amendment Effective Date, the Borrowers shall, and shall cause
each Guarantor to, maintain all deposit accounts (other than those accounts set
forth in Section 4.2(i) hereof) with the Administrative Agent or with other
financial institutions selected by the Borrowers and reasonably acceptable to
the Administrative Agent (which financial institutions have entered into account
control agreements with the Administrative Agent relating to such accounts on
terms reasonably acceptable to the Administrative Agent).

 

(b) Not later than 30 days after the Sixth Amendment Effective Date, the
Borrowers shall, and shall cause each Guarantor to, deliver to the
Administrative Agent original stock certificates or other similar instruments or
securities representing all of the issued and outstanding shares of capital
stock or other equity interests in each Subsidiary of the Borrowers and
Guarantors (65% of such capital stock in the case of any Foreign Subsidiary as
provided in Section 4.2 of the Credit Agreement) together with stock powers for
the Collateral consisting of the stock or other equity interest in each
Subsidiary of the Borrowers and Guarantors executed in blank and undated,

 

Section 2.15.              Section 13 of the Credit Agreement shall be and
hereby is amended by inserting new Sections 13.26 and 13.27 immediately after
Section 13.25 to read in their entirety as follows:

 

13

--------------------------------------------------------------------------------


 

Section 13.26  Joint and Several.  Each of LECG, LLC and Smart Business Advisory
and Consulting, LLC (each a “Borrower Loan Party”) hereby acknowledge and agree
that each reference to “Borrower” in this Agreement shall be deemed a reference
to each Borrower Loan Party collectively and each Borrower Loan Party hereby
acknowledge and agree that it has joint and several liability on the Term B
Loans, the BMO Hedge Termination Payment and on all other Obligations owed by
the Borrowers under this Agreement and the other Loan Documents (collectively,
the “Borrowers’ Obligations”), and that such liability is absolute and
unconditional and shall not in any manner be affected or impaired by any of acts
or omissions whatsoever by the Lenders, and without limiting the generality of
the foregoing, each Borrower Loan Parties’ joint and several liability on the
Borrowers’ Obligations shall not be impaired by any acceptance by the Lenders of
any other security for or guarantors upon any of the Borrowers’ Obligations, or
by any failure, neglect or omission on the Lenders’ part to resort to any one or
all of the Borrower Loan Parties for payment of any of the Borrowers’
Obligations, or to realize upon or protect any collateral security therefor. 
Each Borrower Loan Party’s joint and several liability on the Borrowers’
Obligations shall not in any manner be impaired or affected by who receives or
uses the proceeds of the Term B Loans or for what purposes such proceeds are
used, and each Borrower Loan Party waives notice of borrowing requests issued
by, and loans made to, other Borrower Loan Parties.  Such joint and several
liability of each Borrower shall also not be impaired or affected by (and each
Lender, without notice to anyone, is hereby authorized to make from time to
time) any sale, pledge, surrender, compromise, settlement, release, renewal,
extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any collateral security for any of the Borrowers’
Obligations or of any guaranty thereof.  In order to enforce payment of any of
the Borrowers’ Obligation, foreclose or otherwise realize on any collateral
security therefor, and to exercise the rights granted to the Administrative
Agent hereunder and thereunder and under applicable law, the Administrative
Agent shall be under no obligation at any time to first resort to any collateral
security, property, liens or any other rights or remedies whatsoever, and the
Lenders shall have the right to enforce any of the Borrowers’ Obligations
irrespective of whether or not other proceedings or steps are pending seeking
resort to or realization upon or from any of the foregoing.  By its acceptance
below, each Borrower Loan Party hereby expressly waives and surrenders any
defense to its joint and several liability on the Borrowers’ Obligations based
upon any of the foregoing.  In furtherance thereof, each Borrower Loan Party
agrees that wherever in this Agreement it is provided that a Borrower Loan Party
is liable for a payment such obligation is the joint and several obligation of
each Borrower Loan Party.

 

Section 13.27.      Appointment and Authorization of Existing Borrower.  Each
Borrower Loan Party irrevocably appoints and authorizes the Existing Borrower to
take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Borrower Loan Parties by the terms
thereof, together with all such powers as are reasonably incidental thereto. 

 

14

--------------------------------------------------------------------------------


 

Each Borrower Loan Party irrevocably agrees that the Lenders and Administrative
Agent may conclusively rely on the authority of the Existing Borrower in
exercising the powers granted to it by the terms of this Agreement.

 

Section 2.16.  Joinder of the New Borrower and the New Guarantors.  (a) New
Borrower. The New Borrower hereby elects to be a “Borrower” for all purposes of
the Credit Agreement, effective from the Sixth Amendment Effective Date.  The
New Borrower confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to it as of the Sixth
Amendment Effective Date and the New Borrower shall comply with each of the
covenants set forth in Section 8 of the Credit Agreement applicable to it. 
Without limiting the generality of the foregoing, the New Borrower hereby agrees
to perform all the obligations of a Borrower under, and to be bound in all
respects by the terms of, the Credit Agreement to the same extent and with the
same force and effect as if the undersigned were a signatory party thereto.

 

(b) Guarantors.  Each of LECGC and each other party signing the Sixth Amendment
under the heading “Guarantors” (the “New Guarantors”) hereby elects to be a
“Guarantor” for all purposes of the Credit Agreement, effective from the Sixth
Amendment Effective Date.  Each of the New Guarantors confirms that the
representations and warranties set forth in Section 6 of the Credit Agreement
are true and correct as to such New Guarantor as of the Sixth Amendment
Effective Date and the each of the New Guarantors shall comply with each of the
covenants set forth in Section 8 of the Credit Agreement applicable to it. 
Without limiting the generality of the foregoing, each New Guarantor hereby
agrees to perform all the obligations of a Guarantor under, and to be bound in
all respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

Section 2.17.  Exhibit E, Schedule 6.2, Schedule 6.5, Schedule 6.10, Schedule
6.11, Schedule 6.14, and Schedule 8.7 to the Credit Agreement shall be amended
in their entirety and as so amended shall be restated to read in the form of
Exhibit E, Schedule 6.2, Schedule 6.5, Schedule 6.10, Schedule 6.11, Schedule
6.14, and Schedule 8.7, respectively, attached hereto.

 

SECTION 3.                TERM LOAN/BMO HEDGE TERMINATION PAYMENT AMORTIZATION

 

Pursuant to the terms of the Capital Contribution Agreement, Great Hill
contributed $5,000,000 to the Existing Borrower in the form of a capital
contribution, the proceeds (the “Capital Contribution Proceeds”) of which were
delivered by the Existing Borrower to the Administrative Agent.  As set forth in
the First Amendment to Forbearance Agreement dated as of August 25, 2008, the
Capital Contribution Proceeds were deposited by the Administrative Agent into
the Collateral Account and continue to be held by the Administrative Agent as
security for, and for application by the Administrative Agent to the Obligations
as directed by the Required Lenders.

 

As a condition to the effectiveness of the Sixth Amendment as set forth in
Section 6 below, the parties hereto hereby acknowledge and agree that the
remaining balance ($458,132.00) of the Capital Contribution Proceeds shall be
withdrawn from the Collateral

 

15

--------------------------------------------------------------------------------


 

Account and applied as and for a mandatory prepayment of the Obligations, such
prepayment (the “Prepayment Amount”) to be applied pro rata to the Term B Loans
and the BMO Hedge Termination Payment.

 

SECTION 4.                ADDITIONAL AGREEMENTS.

 

The Borrowers agree that the Administrative Agent shall have the right to
re-engage on behalf of the Lenders FTI Consulting, Inc. (or another firm
acceptable to the Administrative Agent), to evaluate the financial condition,
operating performance, and business prospects of the Borrowers and their
Subsidiaries and to perform such other information gathering or evaluation acts
as may be reasonably requested by the Administrative Agent or the Required
Lenders, and the reasonable costs and expenses of such financial advisor shall
be borne by the Borrowers and shall constitute part of the Obligations; provided
that so long as no Event of Default shall have occurred and be continuing, the
Borrowers shall not be obligated to pay such costs and expenses in excess of
$100,000 in any calendar year (which cap shall not apply for any billings
related to work done from January 1, 2010 through the Sixth Amendment Effective
Date).  The Borrowers shall take reasonable steps to make available to such
financial advisor and its representatives such information respecting the
financial condition, operating performance, and business prospects of the
Borrowers and their Subsidiaries as may be reasonably requested by such
financial advisor and shall make its officers, employees, and requests its
independent public accountants to be available with reasonable prior notice to
discuss such information with such financial advisor and its representatives.

 

SECTION 5.                FEES.

 

Section 5.01.              Upfront Fee.  The Borrowers shall pay to the
Administrative Agent, for the ratable distribution to each Lender (including
Bank of Montreal) which executes and delivers this Amendment, an upfront fee
equal to 1.00% of the aggregate principal amount of the Term B Loans and the BMO
Hedge Termination Payment outstanding after application of the Prepayment Amount
pursuant to Section 3 above (the “Upfront Fee”).  The Upfront Fee shall be
payable in two installments: (i) 0.50% on the Sixth Amendment Effective Date and
(ii) 0.50% on March 31, 2011, or, if earlier, the date of repayment in full of
all Obligations.  The Upfront Fee payable pursuant to clause (ii) above is in
addition to the upfront fee required to be paid at such time pursuant to the
Fifth Amendment to Credit Agreement and Waiver dated as of November 19, 2008, by
and among the Existing Borrower, the Guarantors party thereto, the Lenders party
thereto and the Administrative Agent.

 

Section 5.02.              Success Fee.  The Borrowers shall continue to be
obligated to pay to the Administrative Agent, for the ratable benefit of the
Lenders, a success fee (herein, the “Success Fee”) equal to $1,000,000, which
fee shall be due and payable on the earlier to occur of (i) the final maturity
date of the Term B Loans and the BMO Hedge Termination Payment and (ii) the
repayment in full of all Obligations under the Credit Agreement; provided,
however, that the Success Fee shall be due and payable only to the extent that
the Parent’s EBITDA for any four consecutive fiscal quarters of the Parent ended
on or prior to March 31, 2011 is greater than or equal to $15,000,000.

 

16

--------------------------------------------------------------------------------


 

SECTION 6.                CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

Section 6.01.              The Borrowers, the Parent, the Administrative Agent
and the Required Lenders shall have executed and delivered this Amendment.

 

Section 6.02.              The Administrative Agent shall have received an
Amended and Restated Security Agreement duly executed by the Borrowers and the
Guarantors, together with (i) to the extent not already on file, UCC financing
statements to be filed against the Borrowers and each Guarantor, as debtor, in
favor of the Administrative Agent, as secured party, and (ii) patent, trademark,
and copyright collateral agreements to the extent requested by the
Administrative Agent.

 

Section 6.03.              The Administrative Agent shall have received such
other closing documents as it shall have reasonably requested in connection with
this Amendment, including (i) the legal opinion of counsel to the Borrowers and
the Guarantors, (ii) a closing balance sheet of the Borrowers after giving
effect to the LECG Merger, (iii) a monthly cash flow forecast of the Borrowers
from the date of this Amendment through the final maturity date of the Term B
Loans and the BMO Hedge Termination Payment and (iv) a quarterly model
reflective of agreed upon terms.

 

Section 6.04.              The Administrative Agent shall have received copies
of the fully-executed Merger Agreement, which shall be in form and substance
satisfactory to the Administrative Agent.  The representations and warranties in
the Merger Agreement shall be true and correct in all material respects as of
the date of the consummation of the LECG Merger thereunder, which shall be
substantially contemporaneous with the date of the Sixth Amendment and which
shall occur without the waiver by the Parent of any material conditions to is
obligations under the Merger Agreement.

 

Section 6.05.              The Administrative Agent shall have received evidence
of repayment in full (or cash collateralization of all outstanding letters of
credit) of all outstanding amounts under, and cancellation of, the Second
Amended and Restated Credit Agreement dated as of December 15, 2006 and amended
as of July 16, 2007, December 20, 2007, February 9, 2009, March 30, 2009 and
November 4, 2009, among the New Borrower, the several financial institutions
from time to time party thereto (the “LECG Lenders”) and Bank of America, N.A.,
as administrative agent for the LECG Lenders.

 

Section 6.06.              Great Hill and its affiliates shall have purchased
6,313,131 shares of Series A Convertible Redeemable Preferred Stock of LECGC for
an aggregate purchase price of not less than $24,999,998.76 on terms and
conditions reasonably acceptable to the Administrative Agent.

 

Section 6.07.              The Administrative Agent shall have received
certified copies of all documents evidencing the Series A Convertible Redeemable
Preferred Stock of LECGC, which

 

17

--------------------------------------------------------------------------------


 

such documents shall be in form and substance satisfactory to the Administrative
Agent and the Required Lenders.

 

Section 6.08.              The Borrowers shall have in the aggregate a minimum
of $6,000,000 in unrestricted cash on their balance sheets as of the Sixth
Amendment Effective Date.

 

Section 6.09.              The Borrower shall have paid to the Administrative
Agent that portion of the Upfront Fee set forth in Section 5.01 above which is
due and payable on the closing date of this Amendment.

 

Section 6.10.              Legal matters incident to the execution and delivery
of this Amendment shall otherwise be satisfactory to the Administrative Agent
and its counsel.

 

Section 6.11.              After giving effect to this Amendment, no Event of
Default shall have occurred and be continuing as of the date of this Amendment
that would otherwise take effect.

 

Section 6.12.              The Administrative Agent shall have received evidence
of insurance required to be maintained under the Loan Documents, naming the
Administrative Agent as lender’s loss payee.

 

Section 6.13.              The Administrative Agent shall have received for each
Lender copies of each Borrower’s and each Guarantor’s certificates of
incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary.

 

Section 6.14.              The Administrative Agent shall have received for each
Lender copies of resolutions of each Borrower’s and each Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on each Borrower’s and each Guarantor’s behalf, all certified in each
instance by its Secretary or Assistant Secretary.

 

Section 6.15.              The Administrative Agent shall have received for each
Lender copies of the certificates of good standing for each Borrower and each
Guarantor (dated no earlier than 30 days prior to the date hereof) from the
office of the secretary of the state of its incorporation or organization and of
each state in which it is qualified to do business as a foreign corporation or
organization.

 

Section 6.16.              The Administrative Agent shall have received for each
Lender a list of each Borrower’s Authorized Representatives.

 

Section 6.17.              The Administrative Agent shall have received
financing statement, tax, and judgment lien search results against the Property
of the New Borrower and each Domestic Subsidiary of the New Borrower evidencing
the absence of Liens on its Property except as permitted by Section 8.8 of the
Credit Agreement.

 

18

--------------------------------------------------------------------------------


 

Section 6.18.              The Administrative Agent shall have received payment
required by Section 1.8 of the Credit Agreement, as amended by the Sixth
Amendment, and by Section 3 of the Sixth Amendment.

 

Section 6.19.              The Administrative Agent shall have received a fully
executed letter from Great Hill required by Section 8.23 of the Credit
Agreement, as amended by the Sixth Amendment, which such letter shall be in form
and substance reasonably acceptable to the Administrative Agent.

 

SECTION 7.                REPRESENTATIONS.

 

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower and the Guarantors, as applicable, hereby represent to the Lenders that
as of the date hereof, the representations and warranties set forth in Section 6
of the Credit Agreement (as amended hereby) are and shall be and remain true and
correct in all material respects and, unless specifically waived herein, the
Borrower and the Guarantors are in compliance with all of the terms and
conditions of the Credit Agreement after giving effect to this Amendment and no
Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.

 

SECTION 8.           MISCELLANEOUS.

 

Section 8.01               Release.  For value received, including without
limitation, the agreements of the Lenders in this Agreement, the Parent and the
Borrowers hereby release the Administrative Agent and each Lender, its current
and former shareholders, directors, officers, agents, employees, attorneys,
consultants, and professional advisors (collectively, the “Released Parties”) of
and from any and all demands, actions, causes of action, suits, controversies,
acts and omissions, liabilities, and other claims of every kind or nature
whatsoever, both in law and in equity, known or unknown, which the Parent or any
Borrower has or ever had against the Released Parties from the beginning of the
world to this date, including, without limitation, those arising out of the
existing financing arrangements between the Parent, the Borrowers and the
Lenders, and the Parent and the Borrowers further acknowledge that, as of the
date hereof, it does not have any counterclaim, set-off, or defense against the
Released Parties, each of which the Parent and the Borrowers hereby expressly
waive.

 

Section 8.02.              The Borrower and the Parent heretofore executed and
delivered the Collateral Documents.  The Borrower and the Parent hereby
acknowledge and agree that the Liens created and provided for by the Collateral
Documents continue to secure, among other things, the Obligations arising under
the Credit Agreement as amended hereby; and the Collateral Documents and the
rights and remedies of the Administrative Agent and Lenders thereunder, the
obligations of the Borrower and the Parent thereunder, and the Liens created and
provided for thereunder in each case remain in full force and effect and shall
not be affected, impaired or discharged hereby.  Nothing herein contained shall
in any manner affect or impair the priority of the liens and security interests
created and provided for by the Collateral Documents as to the indebtedness
which would be secured thereby prior to giving effect to this Amendment.

 

19

--------------------------------------------------------------------------------


 

Section 8.03                            Except as specifically amended herein or
waived hereby, the Credit Agreement shall continue in full force and effect in
accordance with its original terms.  Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

 

Section 8.04                            This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement.  Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original.  This Amendment shall be governed by the internal laws of the
State of Illinois.

 

Section 8.05                            The Borrowers agree to pay all
reasonable documented out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the documents and transactions contemplated hereby,
including the documented reasonable fees and expenses of counsel for the Agent
with respect to the foregoing.

 

Section 8.06                            The Borrowers agree to indemnify the
Lenders against all losses, liabilities, claims, damages and expenses relating
to or arising out of the loan documents, the transactions contemplated hereby,
or the Borrowers’ use of loan proceeds, including, without limitation,
environmental problems, except if the same is directly due to the gross
negligence or willful misconduct of the party to be indemnified.  Such indemnity
shall include, without limitation, reasonable documents out-of-pocket attorneys’
fees and settlement costs, as further described in Section 13.15 (Costs and
Expenses; Indemnification) of the Credit Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

 

 

“BORROWERS”

 

 

 

SMART BUSINESS ADVISORY AND CONSULTING, LLC

 

 

 

 

 

By:

 

 

 

Name

 

 

 

Title

 

 

 

 

LECG, LLC

 

 

 

 

 

By:

 

 

 

Name

 

 

 

Title

 

 

 

 

“PARENT”

 

 

 

SMART BUSINESS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name

 

 

 

Title

 

 

21

--------------------------------------------------------------------------------


 

 

“GUARANTORS”

 

 

 

LECG CORPORATION

 

 

 

 

 

By:

 

 

 

Name

 

 

 

Title

 

 

 

 

LECG CANADA HOLDING, INC.

 

 

 

 

 

By:

 

 

 

Name

 

 

 

Title

 

 

 

 

RED SOX ACQUISITION LLC

 

 

 

 

 

By:

 

 

 

Name

 

 

 

Title

 

 

22

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

BANK OF MONTREAL, as Administrative Agent and a Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

MC FUNDING LTD.

 

 

 

By:

Monroe Capital Management LLC,
as Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

23

--------------------------------------------------------------------------------


 

 

GARRISON FUNDING 2008-1 LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

By:

Babson Capital Management LLC,
as Investment Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BABSON MID-MARKET CLO LTD. 2007-II

 

 

 

By:

Babson Capital Management LLC,
as Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

24

--------------------------------------------------------------------------------


 

 

SARGAS CLO I LTD.

 

 

 

By:

Sargas Asset Management, LLC, its
Portfolio Manager

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

CAPITALSOURCE CF LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

COLTS 2005-2 LTD

 

 

 

By:

Structured Asset Investors, LLC
as Collateral Manager

 

 

 

 

By:

Ivy Hill Asset Management, L.P.
as Subservicer

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

25

--------------------------------------------------------------------------------


 

 

COLTS 2007-1 LTD

 

 

 

By:

Structured Asset Investors, LLC
as Collateral Manager

 

 

 

 

By:

Ivy Hill Asset Management, L.P.
as Submanager

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LECG, LLC

SMART BUSINESS ADVISORY AND CONSULTING, LLC

 

COMPLIANCE CERTIFICATE

 

To:                              Bank of Montreal, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of May 15, 2007,
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.            I am the duly elected                      of LECG, LLC;

 

2.            I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.            The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

 

4.            The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.            The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                   day of
                          20    .

 

 

LECG, LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

LECG, LLC

SMART BUSINESS ADVISORY AND CONSULTING, LLC

 

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF MAY 15, 2007

 

CALCULATIONS AS OF                ,         

 

A.

Total Funded Debt/EBITDA Ratio ( Section 8.22(a))

 

 

 

 

 

 

 

 

 

1.

Total Funded Debt

 

$

 

 

 

 

 

 

 

 

 

2.

Net Income for past 4 quarters

 

 

 

 

 

 

 

 

 

 

3.

Interest Expense for past 4 quarters

 

 

 

 

 

 

 

 

 

 

4.

Income taxes for past 4 quarters

 

 

 

 

 

 

 

 

 

 

5.

Depreciation and Amortization Expense for past 4 quarters

 

 

 

 

 

 

 

 

 

 

6.

Non-cash stock-based compensation expenses and non-cash impairment charges for
past 4 quarters

 

 

 

 

 

 

 

 

 

 

7.

Goodwill impairment charges for past 4 quarters

 

 

 

 

 

 

 

 

 

 

8.

Amortization of signing, performance or retention bonuses for past 4 quarters

 

 

 

 

 

 

 

 

 

 

9.

Expenses incurred in connection with the LECG Merger in an aggregate amount not
to exceed $6,000,000

 

 

 

 

 

 

 

 

 

 

10.

Non-recurring non-cash restructuring, integration or severance charges or
expenses for past 4 quarters

 

 

 

 

 

 

 

 

 

 

11.

Non-recurring cash restructuring, integration or severance charges or expenses
for past 4 quarters (including such expenses in an aggregate amount not to
exceed $7,500,000 after the Sixth Amendment Effective Date)

 

 

 

 

 

 

 

 

 

 

12.

All amounts paid to FTI Consulting, Inc. or other agents engaged or retained by
or on behalf of the Administrative Agent or the Lenders during for past 4
quarters

 

 

 

 

 

 

 

 

 

 

13.

Sum of Lines A2, A3, A4, A5, A6, A7, A8, A9, A10, A11 and A12

 

 

 

 

 

 

 

 

 

 

14.

The sum of all amounts included in Net Income amount in respect of extraordinary
gains and non-cash gains realized

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

for past 4 quarters

 

 

 

 

 

 

 

 

 

 

15.

Cash used during past 4 quarters for payment of multi-year signing, performance
or retention bonuses (whether or not such amounts were included in arriving at
Net Income)

 

 

 

 

 

 

 

 

 

 

16.

Line A13 minus Line A14 minus Line A15 (“EBITDA”)*

 

 

 

 

 

 

 

 

 

 

17.

Ratio of Line A1 to A16

 

:1.0

 

 

 

 

 

 

 

 

18.

Line A17 ratio must not exceed

 

:1.0

 

 

 

 

 

 

 

 

19.

Compliance (circle yes or no)

 

yes/no

 

 

 

 

 

 

 

B.

Fixed Charge Coverage Ratio (Section 8.22(b))

 

 

 

 

 

 

 

 

 

 

1.

EBITDA for past 4 quarters (Line A16 above)

 

$

 

 

 

 

 

 

 

 

 

2.

Capital Expenditures (excluding integration-related Capital Expenditures) for
past 4 quarters

 

$

 

 

 

 

 

 

 

 

 

3.

Line B1 minus Line B2

 

$

 

 

 

 

 

 

 

 

 

4.

Principal payments for past 4 quarters

 

$

 

 

 

 

 

 

 

 

 

5.

Interest Expense for past 4 quarters

 

$

 

 

 

 

 

 

 

 

 

6.

Income taxes for past 4 quarters

 

$

 

 

 

 

 

 

 

 

 

7.

Restricted Payments per 8.12(c) during past 4 quarters

 

$

 

 

 

 

 

 

 

 

 

8.

Sum of Lines B4, B5, B6, B7 and B8

 

$

 

 

 

 

 

 

 

 

 

9.

Ratio of Line B3 to Line B8

 

:1.0

 

 

 

 

 

 

 

 

10.

Line B9 ratio must not be less than

 

:1.0

 

 

 

 

 

 

 

 

11.

Compliance (circle yes or no)

 

yes/no

 

 

 

 

 

 

 

C.

Minimum EBITDA (Section 8.22(c))

 

 

 

 

 

 

 

 

 

 

1.

EBITDA for past 4 quarters (Line A16 above)

 

$

 

 

 

 

 

 

 

 

 

2.

Minimum Required Amount*

 

$

 

 

 

 

 

 

 

 

 

3.

Compliance (circle yes or no)

 

yes/no

 

 

 

 

 

 

 

D.

Capital Expenditures (Section 8.22(d))

 

 

 

 

 

 

 

 

 

 

1.

Year-to-date Capital Expenditures

 

$

 

 

 

--------------------------------------------------------------------------------

*

 

EBITDA for (A) the fiscal quarter of the Parent ended December 31, 2009 shall be
$7,929,631, (B) the fiscal quarter of the Parent ended September 30, 2009 shall
be $4,690,429 and (C) the fiscal quarter of the Parent ended June 30, 2009 shall
be $5,036,816.

 

2

--------------------------------------------------------------------------------


 

 

2.

Maximum permitted amount

 

$

 3,000,000

 

 

 

 

 

 

 

 

3.

Compliance (circle yes or no)

 

yes/no

 

 

 

 

 

 

 

E.

Rental Expense (Section 8.22(e))

 

 

 

 

 

 

 

 

 

 

1.

Rental Expenses for past quarter

 

$

 

 

 

 

 

 

 

 

 

2.

Maximum permitted amount

 

$

 5,000,000

 

 

 

 

 

 

 

 

3.

Compliance (circle yes or no)

 

yes/no

 

 

 

 

 

 

 

F.

Balance Sheet Cash (Section 8.22(f))

 

 

 

 

 

 

 

 

 

 

1.

Unrestricted cash on the balance sheet

 

$

 

 

 

 

 

 

 

 

 

2.

Minimum permitted amount

 

$

 6,000,000

 

 

 

 

 

 

 

 

3.

Compliance (circle yes or no)

 

yes/no

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

SUBSIDIARIES

 

NAME

 

JURISDICTION OF
ORGANIZATION

 

PERCENTAGE
OWNERSHIP

 

OWNER

 

 

 

 

 

 

 

Smart Business and Advisory Consulting, LLC

 

California

 

100%

 

Smart Business Holdings, LLC

 

 

 

 

 

 

 

Smart Financial Advisors, LLC

 

Commonwealth of Pennsylvania

 

100%

 

Smart Business Advisory and Consulting, LLC

 

 

 

 

 

 

 

Smart Business Advisory and Consulting UK Limited

 

United Kingdom

 

100%

 

Smart Business Advisory and Consulting, LLC

 

 

 

 

 

 

 

Smart Business Holdings, LLC*

 

Delaware

 

100%

 

LECG, LLC

 

 

 

 

 

 

 

LECG Canada Holding, Inc.

 

California

 

100%

 

LECG, LLC

 

 

 

 

 

 

 

LECG Hong Kong Limited

 

Hong Kong

 

100%

 

LECG, LLC

 

 

 

 

 

 

 

LECG Holding Company (UK) Ltd.

 

United Kingdom

 

100%

 

LECG, LLC

 

 

 

 

 

 

 

LECG Limited (UK)

 

United Kingdom

 

100%

 

LECG, LLC

 

 

 

 

 

 

 

LECG Limited (New Zealand)

 

New Zealand

 

100%

 

LECG, LLC

 

 

 

 

 

 

 

LECG Canada, Ltd.

 

Ontario

 

100%

 

LECG Canada Holding, Inc.

 

 

 

 

 

 

 

LECG Consulting France, SAS

 

France

 

100%

 

LECG Holding Company (UK) Ltd.

 

 

 

 

 

 

 

LECG Consulting Spain, SL

 

Spain

 

100%

 

LECG Holding Company (UK) Ltd.

 

--------------------------------------------------------------------------------

*

 

Red Sox Acquisition LLC shall change its name to Smart Business Holdings, LLC in
connection with the LECG Merger.

 

--------------------------------------------------------------------------------


 

LECG Consulting Belgium, NV

 

Belgium

 

100%

 

LECG Holding Company (UK) Ltd.

 

 

 

 

 

 

 

LECG Italy, SrL

 

Italy

 

100%

 

LECG Holding Company (UK) Ltd.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.5

 

FINANCIAL STATEMENT EXCEPTIONS TO GAAP

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

TITLE TO ASSETS

 

The Borrower’s assets are subject to Liens pursuant to that certain Second
Amended and Restated Credit Agreement, dated as of December 15, 2006, by and
among the New Borrower, the various financial institutions party thereto, as
Lenders, Lasalle Bank National Association, as Administrative Agent, Bank of
America, N.A., as Syndication Agent, and KeyBank National Association, U. S.
Bank National Association and Wells Fargo Bank, N.A., as Co-Documentation
Agents, as amended; the obligations under which will be repaid on the Sixth
Amendment Effective Date.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.14

 

AFFILIATE TRANSACTIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.7

 

ASSUMED LIABILITIES

 

All payment obligation arising out of deferred compensation or pension
obligations to the current or former employees or Members of Borrower or
Affiliates.

 

Name

 

Purpose

 

Date of Note or
Obligation

 

Remaining
Term

 

Monthly
Pension or
Severance
Payments

 

Face
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

[Individual information omitted from copy]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

$

926,144

 

 

--------------------------------------------------------------------------------